Citation Nr: 0605099	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) evaluated as 50 percent disabling 
prior to May 27, 2004, and 70 percent disabling on and after 
May 27, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel





INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970, with service in the Republic of Vietnam.  His 
decorations include the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that assigned a 50 percent evaluation for PTSD after 
granting service connection for the disability.

During the pendency of the appeal, a September 2005 rating 
decision increased the evaluation to 70 percent, effective 
from May 27, 2004. Because the veteran has disagreed with the 
initial rating assigned, the Board has recharacterized the 
issue as listed on the title page.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In cases such as this, where the 
claim for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, "staged" 
ratings may be assigned if there is a material change in the 
degree of disability during the pendency of the appeal.  

Additional evidence was received at the Board while the 
appeal was pending adjudication at the Board. This evidence 
includes duplicates of previously considered VA treatment 
records dated from October 2003 through May 2005, pertinent 
to the instant appeal. When pertinent evidence is submitted 
to the Board that has not been reviewed by the agency of 
original jurisdiction, it must be referred to the agency for 
review unless the appellant or his representative has waived 
this procedural right in writing. 38 C.F.R. § 20.1304 (c) 
(2005). Neither the appellant nor his representative has made 
such a waiver. However, on review, the Board notes that the 
evidence is duplicitous of evidence previously considered by 
the RO. Therefore, remand for RO review is not indicated.

The evidence also includes a claim for total disability 
rating on the basis of individual unemployability due to 
service-connected disability (TDIU). This matter is not 
currently before the Board and is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  All evidence and information necessary for equitable 
disposition of the appeal have been obtained.

2.  Prior to May 27, 2004, the service-connected PTSD 
resulted in occupational and social impairment due to reduced 
reliability and productivity and difficulty in establishing 
and maintaining effective work and social relationships.

3.  At no time during the entire period of the appeal, did 
the occupational and social impairment from the veteran's 
PTSD more nearly approximate deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood with inability to establish and maintain effective 
relationships, or total impairment.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability evaluation 
of 70 percent for PTSD, prior to May 27, 2004, are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2005).

2.  The criteria for an initial disability evaluation in 
excess of 70 percent for PTSD, during the period of the 
appeal, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code (DC) 
9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board notes that VA's General Counsel has held that the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)], is not applicable 
to appeals such as the current one involving a notice of 
disagreement with the initial evaluation of a disability.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  This precedent 
opinion by the VA General Counsel is legally binding upon the 
Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  

In any event, the Board notes that the record reflects that 
the veteran has been informed of the evidence and information 
necessary to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide to obtain evidence on his behalf.  In addition, 
all indicated development of the record has been completed.  
Therefore, the Board will address the merits of the veteran's 
claim.  

II. Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Only the salient records are addressed below.

Review of the record reveals that the veteran was an 
infantryman and machine gunner in Vietnam. 

On October 2002 psychosocial assessment for PTSD at the Vet. 
Center, the veteran described two failed marriages after 
Vietnam, and that he has been employed most of his life. He 
related that after 9/11, he experienced an increase in 
symptoms which led to significant functional impairment. He 
described intrusive thoughts, exaggerated startle response, 
sleep disturbances, and difficulty concentrating. There was 
loss of interest in daily activities, sense of doom, 
estrangement from others and avoidance of talking about 
Vietnam to manage symptoms. The examiner diagnosed PTSD 
directly related to the veteran's service in Vietnam as a 
combat marine.

On March 2003 initial assessment by VA contract readjustment 
counseling services, the veteran was noted as unemployed at 
that time. He had multiple medical problems. He reported 
intrusive thoughts of Vietnam, few interests and took no 
pleasure in his weekly routine. He endorsed irritability, 
intolerance, acute depression and anxiety. PTSD symptoms were 
described as nightmares, flashbacks, intrusive 
thoughts/recollections, reduced interest in activities, 
numbing of responsiveness, distancing from family and peers, 
emotional numbness, hyperalertness, startle response, sleep 
disturbances, survival guilt, interference with attention, 
concentration and memory, social avoidance, depression, 
anger, anxiety, low self-esteem, guilt over acts 
committed/omitted. The symptoms were noted as intensifying 
after 9/11. Personal hygiene was adequate and he was 
cooperative with interviewing and assessment. Affect and mood 
were variable with periods of depressed and anxious mood, 
tearfulness, irritability, all observed at the interview and 
counseling sessions. He rarely ever felt calm or relaxed. 
Sleep was restless and troubled by nightmares and he feels 
tired during the day. Appetite was fair and weight steady. 
The veteran spoke in a tangential manner, with intrusive 
thoughts derailing his conversation at times, returning him 
to themes centered on his Vietnam experiences. Attention and 
concentration were fair and he denied hallucinations.

The examiner concluded that the veteran had acute symptoms of 
PTSD and major depression. His symptoms were emotionally 
disabling to the point where he had considerable difficulty 
managing routines of daily life, and were a chronic 
impediment to effective family life as father and husband. He 
was unable to form lasting personal attachments since 
returning from Vietnam. He had a past history of alcohol 
abuse but had stopped drinking alcohol. It was noted that 
there was a schizoid quality to the veteran's significant 
social detachment, but since social detachment is also a 
symptom of PTSD, the examiner concluded there were compelling 
indications of that disorder, and no personality disorder was 
applied. Diagnosis was PTSD, chronic, major depression, 
moderate and chronic.

VA outpatient treatment notes from January to May 2003 
reflect continuing treatment for depression and PTSD. A May 
2003 VA social survey revealed unemployment and separation 
from his last personal relationship. The social worker noted 
that the veteran gave an honest report of his life before the 
military and thereafter, and his social and emotional 
isolation as a child and again in Vietnam have strongly 
affected his life. PTSD problems were listed to include sleep 
problems, anger, poor concentration, and nervousness.

On May 2003 VA examination, with review of the veteran's C-
File, the examiner indicated that the veteran had no past 
psychiatric hospitalizations and had been in outpatient 
counseling on a weekly basis. He had diagnoses of PTSD, major 
depression disorder, and alcohol abuse. The veteran reported 
decreased alcohol use. He reported combat duty in Vietnam, 
return and divorce, and regular employment from 1986 for over 
15 years. He remarried and was again divorced. He has poor 
relationships with his children, and was then seeking 
employment.

On mental status examination, the veteran was casually 
dressed, with fair hygiene and grooming. He was somewhat 
guarded and tense with the interviewer, and was generally 
cooperative. Speech was clear, slow, coherent, and non-
spontaneous. Eye contact was intermittent. Psychomotorically 
he was somewhat tense. Mood was dysphoric and depressed. 
Affect was tense and anxious. There was no evidence of 
auditory, visual, or tactile hallucinations. He denied 
suicidal or homicidal ideation, or delusions. Thought 
processes were generally coherent. Thought content was 
preoccupied with intrusive recollections, thoughts, and 
memories of the Vietnam War and his combat experiences.

He was oriented to time, person, and place, and recalled 
three of three objects immediately, and two of three after a 
delay. He performed three serial 7 operations correctly 
before making an error. He denied panic attacks. There were 
no signs of obsessive-compulsive disorder or any bipolar 
symptoms. He reported reduced frustration tolerance and 
increased irritability and hyperstartle response. There were 
depressive signs and symptoms including anhedonia. 

The examiner concluded that the veteran met some DSM-IV 
stressor criteria for PTSD. Symptoms included intensive 
recollections, thoughts, memories, nightmares, and 
flashbacks, with marked hypervigilance and avoidance 
symptoms. Diagnosis was PTSD combat related, chronic and 
severe; with a GAF of approximately 43. The examiner opined 
that the veteran met the criteria for severe combat-related 
PTSD. His psychosocial functioning was affected secondary to 
trauma exposure in the military. He tended to have limited 
social and interpersonal relationships, and his condition was 
chronic and severe. There does not seem to be independent 
disorders, other than the PTSD, responsible for the 
impairment in psychosocial adjustment and quality of life. 
Prognosis was guarded.

A June 2003 rating decision granted service connection for 
PTSD, evaluated as 50 percent disabling effective from 
October 17, 2002. The veteran appealed the initial rating.

VA outpatient treatment notes from August 2003 to October 
2003 reflect treatment for various other medical conditions.

In his VA form 9, substantive appeal, dated in December 2003, 
the veteran maintained that his PTSD was more severely 
disabling than rated. He subsequently submitted lay 
statements from a friend relating observations of the 
veteran's PTSD symptoms, and that the veteran had suicidal 
thoughts. 

When first before the Board in April 2005, the case was 
remanded for further development. Voluminous medical records 
associated with the claims folder dated from July 1998 to 
June 2004 reflect continuing treatment at VA Medical Centers 
for various medical conditions, including PTSD. 

Records associated with the veteran's Social Security 
Administration Disability file reflect treatment for a 
variety of medical conditions, including PTSD. 

A September 2003 private Adult Psychiatric Evaluation consult 
noted that current functioning included difficulty falling 
asleep, loss of appetite and weight loss. The veteran also 
reported crying spells about 4-5 times a week, feelings of 
guilt, hopelessness, loss of usual interest, irritability, 
fatigue, diminished self-esteem and cognitive interference as 
well as social withdrawal. He also reported some thoughts of 
suicide and anger. There were no reports of manic symptoms, 
thought disorder, hallucinations, or delusional thinking, but 
the veteran endorsed suspiciousness, and cognitive symptoms 
appeared to be related to problems with his mood. On mental 
status examination he was generally cooperative but displayed 
irritability that decreased as the interview progressed. His 
manner was fair and mood dysphoric. He was appropriately and 
casually dressed but slightly disheveled. Personal hygiene 
was generally good. Posture was slightly slouched. Eye 
contact appropriate, gait slow, and motor behavior were 
normal. Speech was clear and adequate, thought processes were 
coherent and goal-directed, with no evidence of 
hallucinations, delusions, or paranoia. Affect was irritable 
and dysphoric, and he related feeling 'lousy' on that day. 
Sensorium was clear and he was oriented times three. His 
attention and concentration were generally intact and he 
correctly multiplied 2x24 and 2x48, and did serial 3s 
correctly. Recent and remote memory skills were intact. He 
was able to recall 3 objects immediately, and 2 of 3 after a 
delay. Cognitive functioning was estimated to be within 
average range based upon the level of education. Insight was 
fair and judgment was fair to poor at times. He reported 
living alone, eating out a lot, and able to perform personal 
hygiene and daily activities of living. Activities included 
watching television, listening to the radio, reading and 
going out to a hotel for beer. Hobbies were woodworking and 
crafts and he occasionally spoke to his brother on the 
telephone. He reported being depressed over his physical 
problems and associated pain, and problems with anger. The 
examiner noted that he appeared capable of carrying out some 
vocational capacity, was able to follow and understand simple 
directions and instructions, and capable of performing simple 
rote tasks. Assessment was adjustment disorder with mixed 
disturbance of emotions and conduct, rule out PTSD and 
alcohol abuse. Prognosis was guarded. 

A private September 2003 Physical Residual Functioning 
Capacity Assessment concluded that the veteran retains the 
mental abilities to perform simple, repetitive work. There 
was no history of psychiatric hospitalization, and 
psychiatric medications were Sertraline and Trazodone. 

Social Security Disability determination noted a primary 
diagnosis of diabetic peripheral neuropathy, and secondary 
diagnosis of affective disorder, with disability award 
effective from October 2002. 

In response to the RO's April 2005 VCAA notification letter, 
the veteran's representative advised in May 2005 that the 
veteran has not been treated by any private physicians since 
October 2003, and was a regular patient in the VA healthcare 
system.

VA outpatient treatment notes from May 2004 through June 2005 
reflect continued treatment for a variety of conditions, 
including PTSD and depression. A May 2004 VA clinical 
psychologist's outpatient treatment note showed an impression 
of PTSD, chronic, severe, and pain disorder due to general 
medical conditions. Treatment notes also reflected that the 
veteran was trying to return to vocational school for 
retraining, but found great difficulty doing so due to 
depressive moods. A March 2005 mental health note reported 
being awarded a 100 percent rating for social security 
disability, and the examiner noted he was rather focused on 
the long delay in his VA appeal of the 50 percent rating for 
PTSD. 

In April and May 2005 VA behavioral health progress notes, he 
reported that he had been recently prescribed medications 
Sertraline and Trazodone. He related that reading letters 
from VA about his claim caused increased anxiety, and 
impaired concentration due to PTSD hyperarousal. Complaints 
also included pain, interference with sleep, and PTSD 
symptomatology, without suicidal ideation. In a September 
2005 rating action, the RO increased the rating to 70 
percent, effective from May 2004. 

In various statements, the veteran and his representative 
maintain that a higher rating is warranted.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

A 50 percent rating is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

In the present case, the veteran has well documented 
symptomatology of PTSD assessed as chronic and severe. 
However, he has denied panic attacks, hallucinations, 
delusions, suicidal or homicidal ideation, intent or plan, 
and despite great irritability, his thought processes are 
generally coherent. GAF scores range from 43, and more 
recently in June 2004 VA progress notes, to 46. GAF scores of 
from 41 to 50 reflect serious symptoms or serious impairment 
in social, occupational, or school functioning. The veteran 
also reports sleep disturbances compounded by chronic pain 
due to co-morbidities. Although the veteran is isolative, he 
associates with his brother. He is chronically depressed, but 
has displayed no suicidal or homicidal ideation, intent, or 
plan, and no gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others. He is generally oriented to time, 
person, and place, with no memory deficits, and able to 
maintain personal hygiene and activities of daily living. 
Thus, his PTSD does not result in total functional impairment 
as required for a 100 percent rating. Although the veteran is 
unemployed, a September 2003 functional capacity assessment 
associated with his SSA file found that he retained the 
mental ability to perform simple, repetitive work. Further, 
the veteran's unemployment has not been attributed solely to 
his PTSD, as he is noted to have various other medical 
conditions that also negatively impact on his functional 
ability. 

In weighing the evidence, the Board finds that there is some 
question as to whether the impairment solely from the 
veteran's PTSD prior to May 27, 2004, more nearly 
approximates social and occupational impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships as required for a 70 percent 
evaluation, than the impairment contemplated by a 50 percent 
rating. Affording the veteran the benefit of reasonable 
doubt, the Board will award the higher 70 percent rating 
effective from the date of original service connection.

The Board has considered whether the disability warrants a 
100 percent rating during any portion of the initial 
evaluation period, as required by Fenderson v. West, 12 Vet. 
App. 119 (1999). As discussed above, the evidence does not 
support gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living including maintenance of minimal personal 
hygiene; disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Thus a 
100 percent rating is unwarranted.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. The record reflects that the 
veteran has never been hospitalized for this disability. In 
addition, the manifestations of the disability are those 
contemplated by the schedular criteria, and there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Therefore, the Board 
concludes that referral of the case for extra-schedular 
consideration is not warranted.


ORDER

An initial evaluation of 70 percent for PTSD is granted prior 
to May 27, 2004, subject to the regulations governing the 
payment of VA monetary benefits.

An initial evaluation in excess of 70 percent, but no more, 
for the entire period of the appeal, is not warranted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


